t c memo united_states tax_court door control services inc et al petitioners v commissioner of internal revenue respondent docket nos filed date j w tyner for petitioners stephen c coen for respondent cases of the following petitioners are consolidated herewith door control services inc docket no jimmy don and sharon l gilchrist docket no memorandum findings_of_fact and opinion foley judge by notices of deficiency dated date respondent determined the following deficiencies and additions to tax with respect to petitioners' federal income taxes jimmy don and sharon l gilchrist docket no year dollar_figure big_number big_number additions to tax_deficiency sec_6653 sec_6653 sec_6653 sec_6661 dollar_figure big_number -- -- -- -- dollar_figure dollar_figure big_number big_number percent of the statutory interest due on dollar_figure percent of the statutory interest due on dollar_figure door control services inc docket nos and year additions to tax_deficiency sec_6653 sec_6653 sec_6653 sec_6653 sec_6661 dollar_figure big_number big_number big_number dollar_figure -- -- -- -- dollar_figure big_number -- -- -- -- -- dollar_figure -- dollar_figure big_number big_number percent of the statutory interest due on dollar_figure percent of the statutory interest due on dollar_figure percent of the statutory interest due on dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the only issue in these cases is whether petitioners are liable for the additions to tax for fraud findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed jimmy don and sharon l gilchrist resided and door control services inc had its principal_place_of_business in ben wheeler texas in the gilchrists entered into the business of servicing automatic doors on date door control services inc door control was incorporated under texas law the gilchrists were the only directors officers and shareholders of the corporation from to the business was located in tyler texas where the gilchrists resided with their four young children in october of the family and the business moved to ben wheeler texas mr and mrs gilchrist were both involved in conducting the business while mrs gilchrist managed administrative matters mr gilchrist supervised the corporation's employees mrs gilchrist deposited door control's cash receipts in bank accounts wrote corporate checks and maintained financial records for the corporation the gilchrists hired earl d crim jr a certified_public_accountant to prepare corporate and individual federal_income_tax returns relating to the years in issue at the beginning of each year mr crim typically would execute an engagement letter with each of his clients consistent with that practice in each year that he prepared returns for petitioners he sent an engagement letter to the gilchrists concerning their individual return and one to door control concerning its corporate return the engagement letters expressed the terms under which mr crim would prepare the returns every engagement letter specified that mr crim would prepare the tax returns based solely on the information provided by the gilchrists and would not audit the gilchrists' records to ascertain the accuracy of the information provided the gilchrists routinely executed the engagement letters and returned them to mr crim after receiving the letter mr crim would begin to gather information to prepare the return each year he asked petitioners to provide relevant documentation such as deposit slips and bank account records in addition at the end of each year he sent the gilchrists a questionnaire that solicited additional information necessary to prepare their individual return in preparing the individual returns mr crim relied on forms bank statements and answers provided in the questionnaire in preparing the corporate returns mr crim determined door control's gross_income and deductions by examining mrs gilchrist's handwritten explanations on deposit slips and check stubs for each year mr crim would total door control's deposit slips subtract receipts that appeared based on mrs gilchrist's handwritten notes to be nontaxable and report the remainder as door control's gross_income he would also total check stubs that appeared based on mrs gilchrist's handwritten notes to be deductible and report the resulting amounts as deductions on the return the gilchrists generally did not provide and mr crim never requested copies of the checks deposited to and drawn on the corporate account once a return was prepared mr crim would meet with the gilchrists to discuss the return and obtain their signatures in the internal_revenue_service selected for audit door control's and corporate returns the audit was assigned to revenue_agent jeff c caid in the course of his examination revenue_agent caid reconciled deposit records for door control's corporate checking account with forms received by door control from some of its large clients he found that some of the income received by the corporation had not been deposited in the corporate checking account revenue_agent caid suspected that corporate income had been diverted to the gilchrists' individual bank account and he commenced an audit of their and individual returns revenue_agent caid met with mr gilchrist three times in august and september of during the course of the examination he asked mr gilchrist for the number and location of the personal and corporate bank accounts in use during and mr gilchrist told him that they kept corporate funds separate from personal funds and that they had only one personal account entitled the d and s farms account revenue_agent caid discovered however that the gilchrists had three rather than one personal bank accounts subsequent to the discovery of the undisclosed personal accounts revenue_agent caid and special_agent chisenhall of the internal revenue service's criminal_investigation_division met with the gilchrists and examined all of petitioners' bank records the agents found that door control failed to report and diverted into the gilchrists' personal accounts corporate income of dollar_figure in dollar_figure in and dollar_figure in the gilchrists had not provided mr crim with any information concerning this income on date the gilchrists met with revenue_agent caid and special_agent chisenhall and agreed to write and sign affidavits mr gilchrist admitted in his affidavit door control's and corporate returns were not true correct and accurate he and mrs gilchrist misclassified personal expenses as business_expenses door control paid and deducted personal expenses of the gilchrists and on individual returns for and he failed to report personal income but deducted associated expenses mrs gilchrist adopted mr gilchrist's statement in her own affidavit on its and corporate returns door control carried back a net_operating_loss from and deducted a portion of this loss on each return in addition on its and corporate returns door control reported taxable_income of dollar_figure dollar_figure and dollar_figure respectively and paid and deducted the gilchrists' personal expenses in the following amounts year truck expense travel entertainment utilities total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number on their and individual returns the gilchrists reported gross_income of dollar_figure dollar_figure and dollar_figure respectively in each year they reported that they received no dividend income the parties however have stipulated door control made payments relating to the gilchrists' personal expenses the gilchrists deposited into their personal bank accounts corporate income of dollar_figure in dollar_figure in and dollar_figure in and the payments for personal expenses and diverted corporate income are taxable to the gilchrists as constructive dividends by information dated date mr and mrs gilchrist were each charged pursuant to sec_7206 with willfully making and subscribing a return which they did not believe to be true and correct the information charged that each of them had willfully made and subscribed a form_1040 for that they did not believe to be true and correct it charged specifically that they failed to report diverted corporate income also on date in accordance with a plea agreement the gilchrists each pleaded guilty to violation of sec_7206 pursuant to the plea agreement the gilchrists were required to pay restitution in the amount of dollar_figure or the amount of tax_liability whichever was less on date respondent issued notices of deficiency to the gilchrists and door control opinion respondent determined that petitioners were liable for additions to tax for fraud under sec_6653 and b as in effect for and and sec_6653 as in effect for respondent also determined that door control was liable for an addition_to_tax for fraud under sec_6653 as in effect for fraud is defined as an intentional wrongdoing designed to evade tax 252_f2d_56 9th cir 94_tc_316 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 577_f2d_1206 5th cir 67_tc_181 affd without published opinion 578_f2d_1383 8th cir respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to carry her burden_of_proof respondent must show that an underpayment_of_tax exists and some portion of the underpayment is due to fraud 92_tc_661 where respondent determines fraud for several years respondent must separately prove fraud for each year 225_f2d_216 6th cir i underpayment to establish that door control is liable for the additions to tax for fraud respondent must prove by clear_and_convincing evidence that door control underpaid taxes relating to and on its return door control claimed a deduction for a net_operating_loss_carryback from in door control reported a dollar_figure loss after adjusting door control's income ie adding dollar_figure door control failed to report the corporation did not have a loss in as a result door control was not entitled to a net_operating_loss_carryback in and respondent has established an underpayment relating to door control's return with respect to the and corporate returns door control understated its taxable_income by failing to report corporate income of dollar_figure in dollar_figure in and dollar_figure in in addition door control claimed over dollar_figure in deductions in and for nondeductible expenditures made for the personal benefit of the gilchrists consequently respondent has established that door control underpaid its taxes relating to and to establish that the gilchrists are liable for the additions to tax for fraud respondent must prove by clear_and_convincing evidence that the gilchrists underpaid taxes relating to and in each of these years the gilchrists failed to report income diverted from door control and taxable to them as dividends during these years the gilchrists also failed to report over dollar_figure of expenditures door control made for their personal expenses consequently respondent has established that the gilchrists underpaid their taxes relating to and ii fraudulent intent to establish that petitioners are liable for the additions to tax for fraud respondent must prove by clear_and_convincing evidence that petitioners intended to evade taxes this burden is met where respondent proves conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 799_f2d_166 5th cir affg tcmemo_1985_148 fraudulent intent is not to be imputed or presumed but rather must be established by some independent evidence 55_tc_85 53_tc_96 because direct proof of the taxpayer's intent is rarely available fraudulent intent may be established by circumstantial evidence and reasonable inferences drawn from the facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir indicia of fraud include consistent underreporting of income_tax_liability 348_us_121 concealing income from return preparers 781_f2d_1566 11th cir affg tcmemo_1985_63 diverting corporate funds to the taxpayer's personal_use 676_f2d_170 5th cir using a corporation to disguise the personal nature of expenses 89_tc_1280 and failing to cooperate with tax authorities 796_f2d_303 9th cir petzoldt v commissioner supra pincite the gilchrists' conduct during the years in issue is laden with these indicia of fraud the gilchrists substantially understated their individual tax_liability during the years in issue by failing to report income diverted from door control these diversions were concealed from their return preparer in addition the gilchrists misclassified personal entertainment travel and utility expenses as business_expenses and used door control to deduct such expenses during the examination mr gilchrist provided numerous false and misleading answers to revenue_agent caid's questions as a result we conclude that the gilchrists intended to evade taxes with respect to door control's corporate returns the requisite intent to evade taxes is similarly present a corporation can act only through its officers and does not escape responsibility for acts of its officers performed in that capacity 34_tc_740 affd 325_f2d_1 2d cir 96_tc_858 affd 959_f2d_16 2d cir it follows that corporate fraud necessarily depends upon the fraudulent intent of the corporate officers 216_f2d_693 1st cir affg 21_tc_191 federbush v commissioner supra pincite door control substantially understated its tax_liability by failing to report income diverted to the gilchrists' personal bank accounts door control also claimed deductions for the payment of personal expenses of the gilchrists all of these transactions were concealed from petitioners' return preparer in addition mr gilchrist in his capacity as an officer of door control misled revenue_agent caid when he told him that corporate funds were kept separate from personal funds these facts establish that door control intended to evade taxes relating to and on its return door control claimed a carryback of a net_operating_loss from the reported loss resulted from door control's failure to report dollar_figure of income where a deficiency is caused by the carryback of a fraudulent loss the deficiency is attributable to fraud toussaint v commissioner tcmemo_1984_25 affd 743_f2d_309 5th cir as a result we conclude that door control intended to evade tax relating to petitioners contend that they relied on their accountant and were negligent but not fraudulent in understating their income a taxpayer can avoid liability for fraud by establishing reliance on an accountant where the accountant was provided with adequate information from which to prepare the returns 67_tc_143 morris v commissioner tcmemo_1992_635 affd without published opinion 15_f3d_1079 5th cir petitioners rely on compton v commissioner tcmemo_1983_647 as support for their contention in compton the taxpayer understated income derived from his logging business we determined that the understatements were due to the negligence of the taxpayer's return preparer the taxpayer had provided his accountant with all information necessary to accurately calculate his tax_liability the accountant however understated the taxpayer's income as well as the taxpayer's deductions when the internal_revenue_service commenced an audit of the taxpayer's returns he cooperated fully we concluded that the taxpayer was not liable for the addition_to_tax for fraud the present case is readily distinguishable from compton the gilchrists unlike the taxpayer in compton did not give their return preparer all the information necessary to accurately calculate their tax_liability mr crim was not informed that corporate income had been deposited into personal accounts in addition the gilchrists unlike the taxpayer in compton did not fully cooperate with revenue agents mr gilchrist withheld information concerning the number and location of their personal bank accounts the gilchrists also gave inconsistent explanations with respect to various items moreover the engagement letters executed by the gilchrists explicitly stated that mr crim would simply prepare the returns from information provided and would not be responsible for investigating the accuracy of such information thus petitioners had the burden of providing accurate information to mr crim furthermore the disparity between the gross_income reported on the individual returns ie ranging from dollar_figure to dollar_figure and the amounts omitted eg diverted corporate income of dollar_figure in dollar_figure in and dollar_figure in is so great that the gilchrists could not reasonably have overlooked it when they signed the returns estate of temple v commissioner supra pincite consequently the gilchrists' contention is unpersuasive the gilchrists also contend that imposition of the additions to tax for fraud under sec_6653 following their conviction under sec_7206 constitutes a second punishment for the same offense in violation of the double_jeopardy clause of the fifth_amendment of the united_states constitution we disagree where the addition_to_tax under sec_6653 is assessed following a conviction under sec_7201 for criminal_tax_evasion the addition_to_tax does not constitute a second punishment 98_tc_165 moreover where the addition_to_tax is assessed following a conviction under sec_7206 for willfully making a false return the addition_to_tax under sec_6653 does not relate to the same offense see mcnichols v commissioner tcmemo_1993_61 affd 13_f3d_432 1st cir consequently we conclude that the gilchrists' contention is without merit finally the gilchrists contend that the criminal proceeding determined that they owe no more than dollar_figure and that respondent is collaterally estopped to collect tax including additions to tax in excess of that amount at the gilchrists' sentencing hearing the presiding judge carefully explained that the amount of tax ultimately assessed could exceed dollar_figure and that the gilchrists would be obligated to pay the additional_amount the judge explained as follows the court if for example you have your contest with the internal_revenue_service and it is determined that you owe dollar_figure then the total restitution you would have to pay would be dollar_figure if it is dollar_figure you would still owe the government dollar_figure of which would be this restitution do you understand mrs gilchrist yes sir mr gilchrist nods as a result we conclude that the u s district_court did not determine that the tax owed including additions to tax could not exceed dollar_figure and respondent is not collaterally estopped accordingly we hold that petitioners are liable for the additions to tax for fraud as determined by respondent we have considered all other arguments made by petitioner and respondent and found them to be either irrelevant or without merit to reflect the foregoing decisions will be entered under rule
